                                          Case 3:21-cv-05564-MMC Document 15 Filed 09/21/21 Page 1 of 3




                                  1

                                  2

                                  3

                                  4

                                  5                             IN THE UNITED STATES DISTRICT COURT

                                  6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      EMILY TOLOSA,                                    Case No. 21-cv-05564-MMC
                                                        Plaintiff,                        ORDER AFFORDING PARTIES
                                  9
                                                                                          LEAVE TO FILE SUPPLEMENTAL
                                                 v.                                       BRIEFS; CONTINUING HEARING ON
                                  10
                                                                                          DEFENDANT KSL'S MOTION TO
                                  11     KENSINGTON REDWOOD CITY LLC,                     REMAND; CONTINUING CASE
                                         et al.,                                          MANAGEMENT CONFERENCE
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Before the Court is plaintiff Emily Tolosa's ("Tolosa") "Motion to Remand Action to
                                  15   State Court," filed August 19, 2021. Defendant Kensington Senior Living, LLC ("KSL")
                                  16   has filed opposition, to which Tolosa has replied. Having read and considered the papers
                                  17   filed in support of and in opposition to the motion, the Court finds it appropriate to afford
                                  18   the parties leave to address a jurisdictional issue not addressed in the parties' respective
                                  19   filings, specifically, whether diversity of citizenship exists.
                                  20          In the above-titled action, Tolosa asserts state law claims arising from her
                                  21   employment by defendants KSL and Kensington Redwood City LLC ("KRC") at a "senior
                                  22   care facilit[y]" in San Mateo, California. (See Compl. ¶¶ 3-4.) Tolosa seeks to proceed
                                  23   on her own behalf and on behalf of a putative class.
                                  24          In its Notice of Removal, KSL asserts jurisdiction exists over Tolosa's claims under
                                  25   the Class Action Fairness Act ("CAFA"). Under CAFA, a district court has jurisdiction
                                  26   over a class action where the amount in controversy exceeds $5,000,000 and the parties
                                  27   are minimally diverse. See 28 U.S.C. § 1332(d)(2). Tolosa, in her motion to remand, has
                                  28   disputed KSL's showing as to the requisite amount in controversy. Although Tolosa has
                                          Case 3:21-cv-05564-MMC Document 15 Filed 09/21/21 Page 2 of 3




                                  1    not addressed KSL's showing as to diversity of citizenship, such showing, as set forth

                                  2    below, appears deficient in two respects. See Herklotz v. Parkinson, 848 F.3d 894, 897

                                  3    (9th Cir. 2017) (holding, "even if parties do not dispute jurisdiction," courts have

                                  4    "independent obligation to assess" jurisdiction).

                                  5           First, KSL has made no showing as to KRC's citizenship. Although KRC

                                  6    apparently had not been served at the time of removal (see Notice of Removal ¶¶ 6, 9),

                                  7    and Tolosa has not, subsequent to the removal, filed proof of service on KRC, "the

                                  8    existence of diversity is determined from the fact of citizenship of the parties named and

                                  9    not from the fact of service." See Clarence E. Morris, Inc. v. Vitek, 412 F.2d 1174, 1176

                                  10   (9th Cir. 1969). Second, KSL, although stating it is "organized" under "the laws of the

                                  11   State of Virginia" (see Notice of Removal ¶ 22), has not indicated "the State where it has

                                  12   its principal place of business," see 28 U.S.C. § 1332(d)(10) (setting forth, for purposes of
Northern District of California
 United States District Court




                                  13   CAFA, test for determining citizenship of "unincorporated association"); Ferrell v. Express

                                  14   Check Advance of SC LLC, 591 F.3d 698, 699-700 (4th Cir. 2010) (holding LLC is

                                  15   "unincorporated association" for purposes of CAFA), and, consequently, KSL has not

                                  16   established diversity under CAFA, see 28 U.S.C. § 1332(d)(2)(a); see also Kanter v.

                                  17   Warner-Lambert Co., 265 F.3d 853, 857-58 (9th Cir. 2001) (holding removing defendants'

                                  18   "failure to specify" one party's citizenship is "fatal" to "assertion of diversity jurisdiction").

                                  19          Accordingly, the Court hereby affords the parties leave to file supplemental

                                  20   briefing, solely for purposes of addressing the question of diversity of citizenship:

                                  21          1. No later than October 1, 2021, KSL shall file any supplemental brief, not to

                                  22   exceed five pages in length, exclusive of exhibits.

                                  23          2. No later than October 15, 2021, Tolosa shall file any supplemental responsive

                                  24   brief, not to exceed five pages in length, exclusive of exhibits.

                                  25          3. The hearing on Tolosa's motion to remand is hereby CONTINUED to

                                  26   November 5, 2021, at 9:00 a.m.

                                  27          4. In light of the above, the Case Management Conference is hereby

                                  28   CONTINUED from October 22, 2021, to December 10, 2021, at 10:30 a.m. A Joint Case
                                                                                        2
                                         Case 3:21-cv-05564-MMC Document 15 Filed 09/21/21 Page 3 of 3




                                  1    Management Statement shall be filed no later than December 3, 2021.

                                  2          IT IS SO ORDERED.

                                  3

                                  4    Dated: September 21, 2021
                                                                                          MAXINE M. CHESNEY
                                  5                                                       United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 3
